Citation Nr: 1135484	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  04-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left mandibular neuralgia.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active service from February 1971 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, in which the RO granted service connection for left mandibular neuralgia and assigned a noncompensable rating, effective from August 31, 2001.  In April 2003, the Veteran filed a notice of disagreement (NOD), disagreeing with the rating assigned to his service-connected neuralgia.  See Fenderson v. West, 12 Vet. App. 119 (1999).  By an April 2004 rating action, the RO increased the disability rating for the service-connected left mandibular neuralgia from noncompensable to 10 percent disabling, effective from August 31, 2001.  A statement of the case (SOC) was issued in April 2004, and the Veteran submitted a substantive appeal (VA Form 9) in May 2004.      

This case was remanded by the Board in October 2009 and May 2011.  

The Board also notes that the Veteran had filed a timely appeal with respect to the issue of entitlement to an initial evaluation in excess of 30 percent for hiatal hernia with esophageal reflux from April 28, 2003 to March 20, 2006, and an evaluation in excess of 60 percent from March 21, 2006.  However, in July 2009, the Veteran, through his representative, withdrew his appeal for a higher rating for service-connected hiatal hernia with esophageal reflux.  Accordingly, the aforementioned is no longer in appellate status.  See 38 C.F.R. § 20.204 (2010).

The Veteran is currently in receipt of a total disability evaluation based on individual unemployability (TDIU).  That is, he has been found unemployable due to the totality of his service-connected disabilities and is in receipt of a 100 percent disability evaluation, effective from September 10, 2008.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).    



FINDINGS OF FACT

The Veteran's service-connected left mandibular neuralgia is manifested by constant left jaw and facial pain, and reduced sensation in the left face; interferes with the Veteran's ability to feed himself; and requires the use of medication.  It is productive of a disability picture that more nearly approximates that of severe incomplete paralysis.   


CONCLUSION OF LAW

The criteria for a disability evaluation for left mandibular neuralgia of 30 percent, but no higher, have been met for the entire initial rating period from August 31, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.





Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the November 2001 and March 2006 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.   

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in November 2001 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.      

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the September 2002 RO decision that is the subject of this appeal in its November 2001 letter.  Accordingly, the RO provided proper VCAA notice at the required time.   

With respect to the Dingess requirements, the Veteran was provided with notice of the laws and regulations governing ratings and effective dates in a March 2006 letter, but such notice was post-decisional.  See Pelegrini, supra.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in July 2006, June 2009, March 2011, and June 2011 supplemental statements of the case (SSOC's), and as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8-2003 (Dec.  2, 2003).

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in March 2002, April 2007, January 2009, and February 2011, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's left mandibular neuralgia.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service treatment records show that in December 1972, x-rays were taken of his lateral jaw.  The x-rays were reported to show an extensive cyst, which was subsequently removed under general anesthesia.  

In September 2001, the Veteran filed a claim of entitlement to service connection for pain, as a residual of oral surgery.  He stated that due to his in-service oral surgery, he had chronic severe pain in his jaw and had to take medication for the pain.  According to the Veteran, he had limited use of the left side of his jaw and had to chew his food on the right side of his mouth so as not to aggravate the pain in his lower left jaw.     

In a private medical statement from M.W.M., M.D., received in January 2002, Dr. M. diagnosed the Veteran's jaw pain as intractable neuralgia of the mandibular branch of the trigeminal nerve.  Dr. M. stated that he had managed the Veteran's pain with Ultram, but that he recently changed the medication to Neurontin.  

In March 2002, the Veteran underwent a VA neurological evaluation.  At that time, he stated that his jaw pain interfered with his ability to stay asleep during the night.  The Veteran indicated that because of his jaw pain, he had to take medication in order to help him sleep.  Upon physical examination, the Veteran's speech was intact, and his cranial nerves II to XII were normal, with normal facial sensation.  The motor examination was normal throughout, and the Veteran's reflexes were 2+ throughout.  Sensory, cerebellar, and gait were all normal.  The diagnosis was of history of left mandibular neuralgia following dental extraction.  The examiner noted that the Veteran's neurologic examination was grossly intact.   

By a September 2002 rating action, the RO granted service connection for left mandibular neuralgia.  The RO assigned a noncompensable evaluation under Diagnostic Code 8205, effective from August 31, 2001, for the service-connected neuralgia.

In a private medical statement from J.S.W., DDS, dated in June 2003, Dr. W. stated that he had evaluated the Veteran in July 2001.  The Veteran reported a history of a cyst removed from his left jaw many years ago.  According to the Veteran, he had intermittent jaw pain near the surgical site.  The Veteran indicated that due to the jaw pain, he was unable to use his jaw.  Dr. W. reported that the physical examination and review of radiographs showed mild loss of the alveolar bone in the lower left jaw in the region of the first molar area.  The Veteran had mild tenderness in that same area.  He had no evidence of recurrence of any lesion, soft or hard tissue.  The Veteran's jaw joints were without significant findings.  According to Dr. W., his assessment of the Veteran was that he had a history of a cyst removal in the lower left jaw and he currently complained of intermittent pain interfering with function.  Dr. W. stated that he found no evidence of recurrence of obvious source of pain.  

By an April 2004 rating action, the RO increased the disability rating for the service-connected left mandibular neuralgia from noncompensable to 10 percent disabling under Diagnostic Code 8205, effective from August 31, 2001.

In a February 2006 private medical statement from A.S.R., M.D., Dr. R. stated that the Veteran had numerous disabilities, including chronic jaw pain.  According to Dr. R., the Veteran's disabilities limited his ability to perform his job.  

A VA examination was conducted in April 2007.  At that time, the Veteran stated that he had pain in his left jaw which radiated up the left side of his face to his cheek and around his eye.  He indicated that at times, he had burning in his left eye.  The Veteran took medication to relieve the pain.  He noted that he had been unemployed since October 2005.  Upon physical examination, the Veteran's speech and visual fields were intact and his pupils were reactive to light.  He had decreased sensation of the left maxillary and mandibular region.  There were inconsistent findings over the forehead.  Motor testing of the face and jaw was intact.  The remainder of the cranial nerves was normal.  Motor examination showed normal strength throughout.  Sensory, cerebellar, and gait were intact.  Reflexes were +2 throughout.  The diagnosis was status post cyst removal of the left jaw, with continued pain in the jaw area.  According to the examiner, the Veteran had typical facial pain with neuralgia relating to his previous cyst removal over the left side of his face.      

In a private medical record, dated in October 2007, it was noted that the Veteran was treated for left-sided pain.  Specifically, the Veteran stated that he had burning pain involving his entire left side.  The pain was constant and was associated with left-sided weakness as well.  The Veteran took Neurontin, Lyrica, and Cymbalta in order to decrease the pain.  Upon physical examination, the Veteran's speech was fluent.  The Veteran's pupils were equal, round, and reactive to light.  Visual fields were full to confrontation.  He exhibited reduced sensation on the left side of his face.  The rest of his cranial nerve examination was within normal limits.  The impression was that the Veteran had significantly reduced sensation to all modalities in the left face, arm, and leg.      

In a private medical statement from D.J.A., M.D., dated in May 2008, Dr. A. stated that he had treated the Veteran for burning left hemidysesthesias.  The Veteran was initially seen in October 2007, with a 30-year history of left face, arm, and leg dysesthesias which began shortly after left jaw surgery.  The symptoms had persisted unabated over time and had been refractory to multiple medicines, including Cymbalta and Lyrica.  The Veteran's brain and cervical MRI's (magnetic resonance imaging) did not demonstrate any structural neurologic disease that would explain his symptoms, and his neurologic examination was limited by give-way weakness and complaints of pain.  The Veteran maintained that he continued to experience severe pain which had begun to involve the right side of his body as well.          

In January 2009, the Veteran underwent a VA dental examination.  At that time, he stated that he had pain in his jaw and that his jaw felt tired after eating a big meal.  The physical examination showed that all of the Veteran's jaw movements were within normal limits.  There was no pain to palpation of any of the facial muscles of mastication.  There was pain to palpation of the alveolar ridge in the mandibular left posterior area and the left body of the mandible.  The pertinent diagnosis was hyperalgesia of the left posterior mandible area.   

In a February 2009 rating action, the RO granted service connection for premature loss of the left first and second molars, status post cyst removal in the mandibular left posterior area.  

A VA Medical Center (VAMC) outpatient treatment record shows that in December 2010, the Veteran underwent a follow-up evaluation at the pain clinic.  At that time, it was noted that the Veteran had constant burning pain in his left jaw.  He was initially treated in November 2010, at which time he was prescribed Methadone in order to decrease his left-sided facial pain.  It was reported that due to the Veteran's pain and the medication that he took, he could not drive for longer than 30 minutes without significant discomfort.  It was further indicated that the Veteran's Methadone would be increased in order to help relieve his pain.     

In February 2011, the Veteran underwent a VA examination.  At that time, the examiner stated that the Veteran had a history of severe pain.  At present, the Veteran had pain in the left mandible and up to the left ear, left temporal region, and left retro-orbital region.  There was also pain extending up to the left cheek and naso-labial region.  The Veteran described the pain as being sharp with an electrical type feeling; it could also throb and burn.  The pain was continuous, in spite of taking numerous medications, including Methadone.  Upon physical examination, there was no speech difficulty.  There was slight decreased sensation to touch of the left face, involving the chin and cheek regions.  There was pain elicited with palpation of the retromalar trigone region, as well as the tonsillar fossa region.  There was also pain elicited from palpation of the areas surrounding the left temporomandibular joint region.  All other aspects of the neurologic and cranial nerve exams, as they related to the head and neck regions, were within normal limits.  The diagnosis was chronic posttraumatic trigeminal neuropathy.  The examiner stated that the effect that the Veteran's neuropathy had on his ability to feed himself was "severe."  






III.  Analysis 

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 119.  Thus, the Board must evaluate the relevant evidence since August 31, 2001.  

The Veteran's service-connected left mandibular neuralgia has been rated by the RO under the provisions of Diagnostic Code 8205.  Diagnostic Code 8205 pertains to paralysis of the fifth (trigeminal) cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  Under this provision, a 10 percent evaluation is assigned for moderate incomplete paralysis of the trigeminal nerve; a 30 percent evaluation is assigned for severe incomplete paralysis of the trigeminal nerve; and a 50 percent evaluation is assigned for complete paralysis of the trigeminal nerve.  A Note following provides that the ratings are dependent upon relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  
38 C.F.R. § 4.124 (2010).

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports a grant of a 30 percent rating for his service-connected left mandibular neuralgia for the entire initial rating period from August 31, 2001.  In this regard, the Board finds that the Veteran's left mandibular neuralgia is severe enough to warrant a higher initial rating.  It is clear that throughout the course of this appeal, the Veteran has experienced constant pain due to his service-connected left mandibular neuralgia.  He is competent to report what comes to him through his senses, which would include experiencing jaw and facial pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has consistently characterized his pain as "severe."  Because of the left jaw pain, the Veteran has to chew his food on the right side of his mouth so as not to aggravate the pain in his lower left jaw.  In the February 2011 VA examination report, the examiner stated that the effect that the Veteran's neuropathy had on his ability to feed himself was "severe."  The examiner also noted that the Veteran had a history of severe pain.  In addition, the Board observes that due to his chronic pain, the Veteran has taken medication throughout the course of this appeal in order to relieve his pain.  Initially, he was prescribed Ultram.  He then took Neurontin, and in November 2010, he was prescribed Methadone.  While the medications have increased during the course of the appeal, the Veteran has repeatedly indicated that his pain level has not significantly improved.  

The Board recognizes that in the March 2002 VA examination, no sensory deficit was shown.  It was not until the April 2007 VA examination that objective evidence of sensory deficit was documented.  In addition, the Veteran's speech has been repeatedly shown to be intact.  However, in light of the above, the Board finds that for the entire initial rating period from August 31, 2001, the Veteran's jaw pain and disability due to left mandibular neuralgia more closely approximates the criteria set forth under the provisions of Diagnostic Code 8205, for a 30 percent rating.  See 38 C.F.R. § 4.7 (2010).  

The Board further observes that the evidence of record does not show the presence of a disability picture manifested by the symptoms warranting a rating higher than a 30 percent schedular rating.  In this case, there is no evidence of complete paralysis of the trigeminal nerve, which is required for the next higher 50 percent rating under Diagnostic Code 8205.    

Accordingly, in light of the foregoing, the Board finds that, for the entire initial rating period from August 31, 2001, the Veteran's service-connected left mandibular neuralgia is shown by the evidence of record to warrant a 30 percent rating, but not higher, under the applicable rating criteria.  


IV.  Extraschedular Rating

According to VA regulations, an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board recognizes that the Veteran has reported clear problems with employment due to his service-connected left mandibular neuralgia.  In this regard, the Board observes that the Veteran is currently in receipt of a TDIU rating, which means that he has been found unemployable due to the totality of his service-connected disabilities, which includes his left mandibular neuralgia, and is in receipt of a 100 percent disability evaluation.  However, the record reflects that the Veteran has not required frequent hospitalizations for his left mandibular neuralgia and also shows that the manifestations of the disability are consistent with those contemplated by the schedular criteria.  In short, the rating criteria contemplate not only the symptoms but the severity of this disability.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

An initial rating of 30 percent, but no more than 30 percent, for left mandibular neuralgia, for the entire initial rating period from August 31, 2001, is granted, subject to the regulations governing the payment of monetary benefits.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


